UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-170035 Commission file number HOMEOWNUSA (Exact name of registrant as specified in its charter) NEVADA 27-1467607 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) , CARSON CITY NEVADA 89703-4934 (Address of principal executive offices) (Zip Code) 775-321-8277 Registrant’s telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yeso No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a courto Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of July 31, 2013 HOMEOWNUSA had 22,790 shares of common stock issued and outstanding. Table of Contents PART 1— FINANCIAL INFORMATION 3 Item 1. Financial statements 3 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) F-1 BASIC LOSS PER COMMON SHARE F-2 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING-BASIC F-2 NET CASH PROVIDED BY FINANCING ACTIVITIES F-3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 5 Item 4. Controls and Procedures. 5 PART II— OTHER INFORMATION 6 Item 1. Legal Proceedings. 6 Item 1A. Risk Factors. 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 6 Item 3. Defaults Upon Senior Securities. 6 Item 4. Mine Safety Disclosures. 6 Item 5. Other Information. 7 SIGNATURES 8 2 PART 1—FINANCIAL INFORMATION Item 1. Financial statements HOMEOWNUSA (A Development Stage Company) FINANCIAL STATEMENTS (Unaudited) July 31, 2013 BALANCE SHEETS F-1 STATEMENTS OF OPERATIONS F-2 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) F-3 STATEMENTS OF CASH FLOWS F-4 NOTES TO FINANCIAL STATEMENTS F-5 3 HOMEOWNUSA (A Development Stage Company) BALANCE SHEETS July 31, January 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $
